Name: Commission Regulation (EEC) No 4/91 of 2 January 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff
 Date Published: nan

 3 . 1 . 91 Official Journal of the European Communities No L 1 /7 COMMISSION REGULATION (EEC) No 4/91 of 2 January 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 January 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 1 /8 Official Journal of the European Communities 3 . 1 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 J New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 0702 00 101 0702 00 90 | Tomatoes 121,76 5139 959,89 248,64 846,00 25996 93,50 187251 280,53 86,31 1.30 0703 10 19 Onions (other than seed) 16,91 714 133,38 34,55 117,55 3612 12,99 26019 38,98 11,99 1.40 0703 20 00 Garlic 234,44 9896 1 848,24 478,76 1 628,96 50054 180,04 360547 540,15 166,19 1.50 ex 0703 90 00 Leeks 37,42 1579 295,01 76,42 260,01 7989 28,73 57550 86,21 26,52 1.60 ex 0704 10 101 ex 0704 10 90 J Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 0704 20 00 Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41921 159,93 314617 482,80 147,23 1.80 0704 90 10 White cabbages and red cab ­ bages 38,77 1636 305,66 79,17 269,40 8278 29,77 59628 89,33 27,48 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 105,98 4473 835,53 216,43 736,40 22628 81,39 162991 244,18 75,13 1.100 ex 0704 90 90 Chinese cabbage 34,39 1451 271,14 70,23 238,97 7343 26,41 52893 79,24 24,38 1.110 0705 11 10 0705 11 90] Cabbage lettuce (head lettuce) 114,04 4813 899,03 232,88 792,37 24348 87,58 175380 262,74 80,84 1.120 ex 0705 29 00 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 ex 0706 10 00 Carrots 64,71 2731 510,19 132,16 449,66 13817 49,70 99526 149,10 45,87 1.140 ex 0706 90 90 Radishes 103,36 4362 814,85 211,07 718,17 22068 79,38 158957 238,14 73,27 1.150 0707 00 11 0707 00 19J Cucumbers 74,83 3158 589,95 152,82 519,96 15977 57,47 115086 172,41 53,04 1.160 0708 10 10 0708 10 90j Peas (Pisum sativum) 273,36 11538 2155,09 558,25 1 899,41 58365 209,94 420407 629,83 193,79 1.170 Beans I 1.170.1 0708 20 101 0708 20 90J Beans (Vigna spp., Pbaseolus spp.) 157,59 6652 1 242,37 321,82 1 094,97 33646 121,02 242357 363,08 111,71 1.170.2 0708 20 101 0708 20 901 Beans (Pbaseolus ssp., vulga ­ ris var. Compressus Savi) 259,48 10953 2045,65 529,90 1 802,95 55401 199,28 399058 597,84 83,94 1.180 ex 0708 90 00 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25,64 1.190 0709 10 00 Globe artichokes 123,56 5215 974,14 252,34 858,57 26382 94,89 190032 284,69 87,59 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 389,77 330,80 16452 14002 3072,78 2602,15 795,96 675,62 2708,22 2296,61 83218 70298 299,34 253,93 599 425 509639 898,02 762,18 276,30 234,60 1.210 0709 30 00 Aubergines (egg-plants) 124,84 5269 984,18 254,94 867,41 26654 95,87 191990 287,63 88,49 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,16 2666 497,94 128,98 438,87 13485 48,50 97137 145,52 44,77 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1 271,93 383,30 1.240 0709 60 10 Sweet peppers 182,80 7716 1441,15 373,31 1270,17 39030 140,39 281134 421,18 129,59 1.250 0709 90 50 Fennel 102,07 4308 804,70 208,44 709,23 21793 78,39 156978 235,17 72,36 1.260 0709 90 70 Courgettes 98,74 4168 778,45 201,65 686,10 21082 75,83 151858 227,50 70,00 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 123,19 5214 969,08 251,61 855,29 26180 94,57 189797 283,84 87,36 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 30,42 1284 239,85 62,13 211,39 6495 23,36 46789 70,09 21,56 230 ex 0804 30 00 Pineapples, fresh 63,24 2669 498,61 129,15 439,45 13503 48,57 97267 145,72 44,83 2.40 ex 0804 40 101 ex 0804 40 901 Avocados, fresh 106,63 4500 840,62 217,75 740,89 22766 81,89 163986 245,67 75,59 3 . 1 . 91 Official Journal of the European Communities No L 1 /9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 160,80 6787 1 267,73 328,39 1 117,32 34333 123,49 247304 370,49 113,99 2.60 Sweet oranges, fresh : \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,56 1627 304,03 78,75 267,96 8234 29,61 59310 88,85 27,33 2.60.3 0805 10 19 0805 10 29 0805 i0 39 0805 10 49  Others 31,74 1339 250,22 64,81 220,54 6776 24,37 48813 73,12 22,50 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 59,63 2517 470,16 121,78 414,38 12733 45,80 91717 137,40 42,27 2.70.2 ex 0805 20 30  Monreales and Satsumas 49,94 2108 393,70 101,98 346,99 10662 38,35 76802 115,06 35,40 2.70.3 ex 0805 20 50  Mandarins and wilkings 56,70 2403 446,74 116,93 391,69 11583 43,56 87232 131,77 39,52 2.70.4 ex 0805 20 701  Tangerines and others 101,67 4306 799,40 208,47 703,68 21451 78,16 156564 235,18 71,56 ex 0805 20 90 f \ \ \ 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 51,24 2162 403,95 104,63 356,02 10940 39,35 78801 118,05 36,32 2.85 ex 0805 30 90 Limes (Citrus aurantifoliaX fresh 140,77 5942 1 109,78 287,47 978,12 30055 108,11 216492 324,33 99,79 2.90 | Grapefruit, fresh : I ||I || 2.90.1 ex 0805 40 00  white 31,93 1347 251,75 65,21 221,88 6818 24,52 49111 73,57 22,63 2.90.2 ex 0805 40 00  pink 56,06 2366 441,99 114,49 389,55 11970 43,05 86222 129,17 39,74 2.100 0806 10 11 Table grapes 138,59 5850 1 092,62 283,03 962,99 29 591 106,44 213145 319,32 98,25 0806 10 15IIIl\ \ IlIl\\ \ 0806 10 19 Il Il Il Il 2.110 0807 10 10 Water-melons 27,15 1151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 90,42 3816 712,83 184,65 628,26 19305 69,44 139056 208,32 64,09 2.120.2 ex 0807 10 90  other 238,40 10062 1 879,42 486,84 1 656,44 50899 183,08 366630 549,26 169,00 2.130 0808 10 91 Apples 52,05 2197 410,38 106,30 361,70 11 114 39,97 80057 119,93 36,90 \ 0808 10 93II Il II \ 0808 10 99 II||Il IIli li 2.140 Pears II|||||| || || 2.140.1 0808 20 31 Pears  Nashi (Pyrus pyrifb ­ 216,60 9143 1 707,62 442,33 1 505,03 46246 166,35 333116 499,05 153,55 0808 20 33 lia) Il\\ IIIIIIIIIIII 0808 20 35II IIli IIIIli 0808 20 39 Il I ||\ 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 56,01 2364 441,61 1 14,39 389,21 11959 43,02 86147 129,06 39,71 2.150 0809 10 00 Apricots 281,47 11881 2219,02 574,81 1 955,76 60096 216,17 432879 648,51 199,53 2.160 0809 20 101 0809 20 90 ) Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204795 314,58 93,57 2.170 ex 0809 30 00 Peaches 350,08 14777 2759,85 714,90 2432,42 74743 268,85 538 382 806,57 248,17 No L 1 /10 Official Journal of the European Communities 3 . 1 . 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl. Lit F1 £ 2.180 ex 0809 30 00 Nectarines 214,05 9035 1 687,50 437,12 1487,30 45701 164,39 329192 493,17 151,74 2.190 0809 40 11 0809 40 19 | Plums 240,24 10140 1 893,92 490,59 1 669,22 51292 184,49 369458 553,50 170,30 2.200 0810 10 101 0810 10 901 Strawberries 452,12 19084 3564,32 923,29 3141,45 96530 347,22 695315 1041,68 320,51 2.205 0810 20 10 Raspberries 574,44 24307 4493,31 1 175,29 3950,18 113358 438,60 863888 1323,12 422,80 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 169,71 7226 1 336,26 350,92 1 176,54 34401 130,84 256973 395,56 118,61 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 95,99 4051 756,73 196,02 666,95 20494 73,71 147621 221,15 68,04 2.230 ex 0810 90 80 Pomegranates 88,25 3725 695,72 180,22 613,18 18842 67,77 135719 203,32 62,56 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 99,68 4207 785,89 203,57 692,65 21283 76,55 153309 229,67 70,66 2.250 ex 0810 90 30 Lychees 286,61 12097 2259,47 585,29 1991,41 61 192 220,11 440770 660,34 203,17